Citation Nr: 0838040	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent disabling for service-connected post-operative 
residuals of a right medial meniscectomy with degenerative 
arthritic changes.

2.  Entitlement to a disability evaluation in excess of 10 
percent disabling for service-connected residuals of a right 
first metatarsal fracture with degenerative arthritic 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an increased disability evaluation for 
service-connected post-operative residuals of a right medial 
meniscectomy with degenerative arthritic changes, continuing 
the previously assigned 10 percent disability rating.  The 
July 2004 rating decision also granted the veteran's claim of 
entitlement to an increased disability evaluation for 
service-connected residuals of a right first metatarsal 
fracture with degenerative arthritic changes, increasing the 
disability rating from noncompensable to 10 percent 
disabling.  The veteran disagreed with these findings in 
August 2004 and subsequently perfected his appeal in February 
2005.

The veteran participated in a Decision Review Officer (DRO) 
hearing in April 2005.  He later participated in a Board 
video conference hearing in October 2006, with the 
undersigned Veterans Law Judge.  Transcripts of both 
proceedings have been associated with the claims file.

These claims were previously remanded by the Board in April 
2007 for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims.

Initially, the Board notes that while the RO provided the 
veteran with notice as to the Veterans Claims Assistance Act 
of 2000 in May 2004 and February 2005 as well as notice as to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in 
March 2006, adequate notice under Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) has not been provided.  The Board has 
been prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The veteran has indicated that he continues to receive 
treatment at the VA Medical Centers in Cleveland, Ohio.  
Recent medical records should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Review of the VA examination report dated in September 2007 
does not indicate that the veteran was questioned as to the 
effects of his disabilities on his daily life and employment.  
As these issues are central to his claims of entitlement to 
increased disability ratings, a new VA examination must be 
scheduled.  In determining the disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, which requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2, which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with 
notice compliant with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, the letter should 
include the following:

(a) the claimant must be notified that, 
to substantiate a claim, the claimant 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life; 

(b) if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that requirement 
to the claimant; 

(c) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; 

(d) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The RO/AMC should obtain any 
outstanding VA treatment records 
pertaining to the veteran dated from 
September 2007 to the present.  See 
Bell, supra.

3.  The veteran should then be 
scheduled for a new VA examination to 
determine the current level of severity 
of his right foot and right knee 
disabilities.  This examination should 
include a statement regarding the 
impact of the veteran's knee and foot 
disabilities on his employment and 
daily life.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for increased 
disability evaluations for right knee and 
right foot disabilities should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

